Citation Nr: 9915381	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for PTSD.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran had active service from to December 1967 to 
October 1969.

Service connection for post-traumatic stress disorder (PTSD) 
was denied in an unappealed rating action in September 1989.  
This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for post-traumatic 
stress disorder.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in September 1989, the RO denied the 
appellant's claim of entitlement to service-connection for 
PTSD.  He was notified of this decision and of his right to 
appeal, but a timely appeal was not received.

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for PTSD in September 1989 is not new and 
material.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991 & 
Supp. 1996); 38 C.F.R. § 3.156(a) (1998).

2.  The September 1989 rating decision denying service 
connection for PTSD is final, and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991); 38 C.F.R. 
3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO denied service connection for PTSD in September 1989.  
The evidence of record at the time of that decision included 
the veteran's service administrative records containing his 
DA Form 20, which indicated that he served in Vietnam from 
October 1968 to October 1969.  He was awarded the National 
Defense Service Medal, Vietnam Service Medal, Good Conduct 
Medal and Republic of Vietnam Campaign Medal with 60 device.  
The DA Form 20 is negative for evidence of an award of the 
Purple Heart or any decorations for valor.  

An undated photocopy of a card listed the members of and the 
basic load for the veteran's squad.  

In an October 1986 Statement in Support of Claim, the veteran 
stated that one night he found a man who was not on guard 
duty as he was supposed to be.  He told the man he was 
supposed to be on guard duty and followed him to his barracks 
room.  Once there, the man pointed a locked and loaded M-14 
at the veteran and said he was going to shoot him.  It took 
the veteran 10 minutes to talk him into putting the rifle 
down.  The veteran added that the incident changed him, that 
he thought about it quite a bit and that he had nightmares 
about it.  

During an April 1987 VA psychiatric examination, the veteran 
reported he was involved in frequent [fire] fights while in 
Vietnam.  His stressor consisted of an incident in which he 
found a soldier near the barracks when he should have been on 
guard duty.  The veteran followed him to his barracks room, 
where the soldier's buddy pointed a locked and loaded M-14 at 
the veteran and threatened to shoot him.  The veteran felt 
his life was in danger constantly because most guys were on 
street drugs and were unreliable.  After Vietnam he went to 
emergency rooms with complaints of shakiness and 
hyperventilation.  He was hospitalized for a short time in 
the 1970s.  He complained of nightmares about his life being 
threatened, anger at being threatened by one of our soldiers, 
poor concentration and forgetfulness.  The diagnoses were 
generalized anxiety disorder, treated; and dependent 
personality disorder, treated.  The examiner remarked that 
the diagnosis of PTSD could be considered if the claimed 
stressors could be verified.

Service connection for PTSD was denied by rating decision 
dated in April 1987 because of a lack of combat stressors and 
a lack of PTSD symptoms.  

Treatment records dated in June 1987 from Aultman Hospital, 
concern a physical condition, as do records dated in March 
1988 from William B. Epps, Jr., M.D., and a March 1989 
statement and a July 1989 letter from S. M. Fattah, M.D..  
Dr. Fattah indicated in March 1989 that the veteran suffered 
from post traumatic shock disorder.  

During an August 1989 VA psychiatric examination dated, the 
veteran related that he faced firefights in Vietnam.  Once he 
rescued eight men who were lost.  He complained of nightmares 
about Vietnam.  In particular he dreamed about a soldier who 
had tried to shoot him while high on drugs.  The veteran was 
able to talk him out of it.  The diagnoses included 
generalized anxiety disorder and possible PTSD secondary to 
the Vietnam War.  

Service connection for PTSD was denied by rating decision 
dated in September 1989 on the bases of a lack of stressor 
and insufficient symptoms for a diagnosis of PTSD.  

The evidence received since the September 1989 rating 
decision includes the report of a VA psychiatric examination 
dated in December 1991 wherein the veteran complained of 
nightmares, especially of the incident in which a soldier 
almost killed him.  The diagnosis was PTSD, delayed onset.  

An undated letter from Dr. Fattah states that he had treated 
the veteran for PTSD since February 1980.  He related the 
stressor of being threatened by a soldier.  His symptoms 
included marked anxiety, depression and clinical 
manifestations of profuse diaphoresis, chest discomfort, 
headaches, chest pain radiating to the arm and insomnia.  

In June 1995, the veteran submitted a copy of a certificate 
of membership in the 1st Logistical Command Association, a 
certificate of appreciation awarded in October 1969, a copy 
of the award of the Army Commendation Medal (ARCOM) for 
meritorious service, the citation for the ARCOM, the orders 
awarding the ARCOM, a copy of the authorization of the award 
of the Republic of Vietnam Gallantry Cross with Palm Unit 
Citation Badge and a copy of the previously submitted squad 
list card.  

A VA treatment note dated in November 1994 states that the 
veteran's case was closed because he did not respond to 
attempts to engage him in a pre-screening assessment for 
PTSD.  Treatment notes dated from December 1994 to August 
1995 concern his physical conditions.  

A rating decision dated in December 1995 found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for PTSD.  

VA treatment notes dated from April 1994 to August 1996 are 
negative for evidence concerning stressors incurred in 
Vietnam.  

In October 1997, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), furnished copies of the 
Operational Report for the U.S. Army Depot, Qui Nhon ending 
in April 1969.  The cover letter stated that USASCRUR was 
unable to verify the threat made on the veteran without 
additional information, nor could it be confirmed that the 
veteran was a perimeter guard, or that he responded to 
incidents regarding perimeter violations.  It was verified 
that the veteran was an inventory clerk  stationed at an army 
depot.  The associated report noted several sapper attacks on 
the command's fuel tanks during the period.  The operational 
report for the depot's parent unit, the U.S. Army Support 
Command for the same period noted enemy activity against 
convoys and tank farms.  None of the records received contain 
an account of the veteran's claimed stressor.  

The report of a VA PTSD examination dated in April 1998 
includes the veteran's account of the incident with the 
soldier and the loaded M-14.  He also related that he was in 
firefights with the enemy when they penetrated his unit's 
perimeter.  He complained of not being able to sleep at all, 
of being constantly nervous, anxious and depressed.  He 
complained of seeing Vietnam as if it were yesterday.  He 
complained that he was very scared.  

On examination his mood was depressed.  He denied any 
suicidal ideations, but stated that he thought about killing 
the soldier who threatened to kill him.  He complained of 
difficulty concentrating.  He had recurrent distressing 
dreams of the soldier who threatened him and recurrent 
feelings that the trauma was recurring.  He was oriented 
times three.  His general fund of knowledge was fairly good 
and he could perform serial sevens.  The examiner stated that 
since the veteran had no history of being in combat, his 
symptoms were more predominant of major depression with 
anxiety.  His PTSD was secondary to depression and he did not 
have classic symptoms of diminished interest in significant 
activities, inability to recall important aspects of the 
trauma and efforts to avoid thoughts and feeling associated 
with trauma and efforts to avoid activities or situations 
that arouse recollection of the trauma; recurrent and 
intrusive distressing recollections.  He had no anger.  The 
diagnoses were major depression, recurrent type with anxiety 
and mild PTSD.  

VA treatment notes dated from September 1996 to June 1998 are 
of record.  A September 1996 note was to the effect that the 
veteran was having a difficult time due to his physical 
problems.  In May and August 1997 he was found to have 
depression and anxiety and in December 1997 he had anxiety.  
In April 1998 he stated that he still dreamed about Vietnam 
and having a gun in his chest.  He would think about it 
frequently and feel quite anxious.  In June the diagnosis was 
PTSD with chronic depression.  

A discharge summary from the Massillon Community Hospital 
(Massillon) dated in June 1987 contains a primary diagnosis 
of angina and a secondary diagnosis of PTSD, but did not 
discuss the symptoms or etiology of the PTSD.  

Treatment notes dated in November 1992 from Massillon 
indicate that the veteran was treated for transient cerebral 
ischemia.  

Statements and records from private physicians concern the 
veteran's angina and are negative regarding a psychiatric 
condition.  

Treatment records dated from June 1987 to April 1996 from 
Massillon include a January 1995 diagnosis of chronic anxiety 
but are negative for medical evidence of PTSD.  

January 1993 through June 1998 treatment records from 
Massillon include a December 1997 assessment of PTSD and a 
plan to continue the veteran's psychiatric medications.  The 
records were negative for medical opinions regarding the 
etiology of the veteran's PTSD.  

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The Court of Veterans Appeals (Court) has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet.App. 389, 394-95 (1996).   

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, 12 Vet App 209 (1999), the en banc Court 
essentially holds that the recent decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
requires the replacement of the two-step Manio test with a 
three-step test.  Under the new Elkins test, the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled." 

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The evidence submitted since the September 1989 rating 
decision includes the USACRUR documents which are negative 
for evidence of the stressor claimed by the veteran.  The 
record also contains voluminous materials regarding the 
veteran's physical conditions and some treatment records 
concerning post-traumatic stress disorder and anxiety.  The 
most recent VA examination report has an equivocal diagnosis 
of PTSD; the examiner noting that the veteran had no history 
of combat, and that he did not have classic PTSD symptoms of 
diminished interest in activities, inability to recall the 
trauma or any avoidance behavior.  He also stated that the 
PTSD was secondary to depression.  To this extent, while the 
medical evidence is new; however, it is not material in that 
it does not provide evidence of a stressor, nor does it show 
a nexus between the claimed stressors and the present 
diagnosis (see Cohen).  The veteran has offered no new 
evidence to substantiate the occurrence of his claimed 
stressor.  

The evidence submitted since the January 1992 RO decision is 
new in that it has not been previously considered in 
connection with this claim.  However, after a careful and 
thorough review of the record, it is concluded that the 
evidence is not material to reopen the claim, even under the 
more liberal standard announced in Hodge.  Thus, the 
additional evidence is not material, and even if viewed in 
the context of all the evidence, both new and old, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the January 1992 
RO decision remains final.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for PTSD, thus, the claim is not 
reopened.



REMAND

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from non-service connected 
disability that is not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  
See 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 3.340(a)(1) and 
(b) (defining permanent and total disability).

Increased pension benefits are payable if the veteran is in 
need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  
A person is considered to be in need of regular aid and 
attendance if such person is a patient in a nursing home due 
to mental or physical incapacity or is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 
five degrees or less.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(b) and (c)(1) and (2).  A veteran may otherwise 
establish a factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3).  The basic criteria for such a need include: an 
inability to dress or undress himself, to keep himself 
ordinarily clean and presentable; an inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment; or the claimant is 
bedridden, i.e., the claimant is actually required to remain 
in bed.  38 C.F.R. § 3.352(a).  It is emphasized that 
regulations do not require the existence of all of the above 
factors be present to warrant a favorable rating.  Id.  In 
addition, it is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there is a constant need.  Id.  A 
determination as to the need for regular aid and attendance 
must be based on the actual requirement of personal 
assistance from others.  Id.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and either has additional 
disability or disabilities independently rated at 60 percent 
or more or is permanently housebound by reason of a 
disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A veteran is ''permanently housebound'' when he 
is substantially confined to his house (ward or clinical 
areas, if institutionalized) or immediate premises due to 
permanent disability or disabilities.  38 U.S.C.A. § 1502(c); 
38 C.F.R. § 3.351(d)(2).

The most recent treatment records are dated in June 1998.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
private or VA health care providers, who 
have treated him June 1998.  After 
securing the necessary releases, the RO 
should obtain these records for 
association with the claims folder.

2.  The RO should schedule the veteran 
for a current VA general medical 
examination and a special VA medical 
examination for purposes of determining 
entitlement to aid and assistance and 
housebound benefits.  All necessary tests 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiners are asked to provide written 
opinions as to the effect, if any, of the 
veteran's disabilities on his ability to 
perform the daily functions of life, 
including his ability to dress himself 
and keep himself ordinarily clean and 
presentable.  The examiners are requested 
to certify whether the veteran requires 
regular aid and attendance.  The 
veteran's claims file should be made 
available for the review prior to the 
examinations.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing actions have been completed in 
full.  In particular, the RO should 
ensure that the examination reports 
include sufficient data and adequate 
responses to the specific opinions 
requested.

If a determination is adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals




